Citation Nr: 0711053	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  98-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for residuals of a lumbar laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1998 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Waco, 
Texas, which denied entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of a lumbar laminectomy.  In 
July 2003, the Board remanded the claim for additional 
development.  


FINDING OF FACT

The veteran does not have residuals of a lumbar laminectomy 
as a result of an injury, or aggravation of an injury, 
attributable to VA hospitalization or medical treatment.


CONCLUSION OF LAW

Residuals of a lumbar laminectomy are not established under 
38 U.S.C.A. § 1151.   38 U.S.C.A. § 1151; 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.358, 3.800 (as in effect prior to 
October 7, 1997), 3.102, 3.159 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compensation under 38 U.S.C.A. § 1151

The veteran alleges that his current back disability was 
caused by surgery at a VA facility on September 21, 1990, 
which he claims was improperly performed.  He alleges that 
the surgery was incomplete, and that he was turned down for 
additional surgery that had been recommended by his 
physician.  He also argues that VA failed to consider the 
results of his December 2000 magnetic resonance imaging (MRI) 
study, and computerized tomography (CT) scan, from the VA 
Medical Center in Dallas, Texas, as well as the accompanying 
doctors' notes.  He essentially argues that this evidence 
shows that he has disc or bone fragments, or bone spurs, that 
were either were caused by, or not removed during, his 
September 1990 operation.  He argues that these fragments 
caused an additional low back disability, and therefore 
warrant a grant of the benefits sought.  See veteran's 
statements, received in May 2006.  

In May 1995, the veteran filed his claim.  In a rating 
decision, dated in June 1998, the RO denied the claim.  The 
veteran has appealed.  

As previously stated, in May 1995, the RO received the 
appellant's claim for compensation for a chronic pulmonary 
disorder under 38 U.S.C.A. § 1151.   Subsequent to the filing 
of his claim, Congress amended section 1151 to reincorporate 
a fault requirement, however, Congress specifically provided 
that the amendments to 38 U.S.C.A. § 1151 would be applicable 
to all claims filed on or after October 7, 1997.  Pub. L. No. 
104-21, § 422(a), 110 Stat. 2926 (1996).  As the appellant 
filed his claim prior to that date, this version of the 
amended regulation does not apply, and Board will consider 
the appellant's claim without regard to fault or negligence 
of VA.  See Brown v. Gardner, 115 S.Ct. 552 (1993); Jones v. 
West, 12 Vet. App. 460, 463 (1999); VAOPGCPREC 40-97, 63 Fed. 
Reg. 31263 (1998).  In this regard, in June 1998, the RO 
denied the claim on the basis of the criteria set forth in 38 
U.S.C.A. § 1151, and in the provisions of 38 C.F.R. § 3.358, 
as they existed prior to the aforementioned amendments.  
These versions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358 
allowed compensation for additional disability resulting from 
VA medical or surgical treatment except for "necessary 
consequences" of such treatment, defined as consequences 
which were certain to result or were intended to result from 
the treatment.

When any veteran suffers an injury or aggravation of an 
injury as a result of VA hospitalization, or medical or 
surgical treatment, and such injury or aggravation results in 
additional disability to the veteran, compensation shall be 
awarded in the same manner as if such disability, 
aggravation, or death were service connected.  38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. § 3.358 (as in effect prior to 
October 7, 1997).  

In determining that additional disability exists, the 
following considerations will govern: (1) the physical 
condition immediately prior to the disease or injury will be 
compared with the subsequent physical condition resulting 
from the disease or injury; as applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve; and (2) 
compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which hospitalization was authorized.  See 38 C.F.R. § 
3.358(b) (as in effect prior to October 7, 1997).

In determining whether such additional disability resulted 
from a disease or an injury, or aggravation, as a result of 
hospitalization, medical or surgical treatment, the following 
considerations will govern: (1) it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury (or aggravation) and not merely 
coincidental therewith; (2) the mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury (or aggravation); and (3) compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c) (as in 
effect prior to October 7,1997).

Where disease, injury, death or the aggravation of an 
existing disease or injury occurs as a result of having 
submitted to an examination, medical or surgical treatment, 
hospitalization or the pursuit of a course of vocational 
rehabilitation under any law administered by the Department 
of Veterans Affairs and not the result of his (or her) own 
willful misconduct, disability or death compensation, or 
dependency and indemnity compensation will be awarded for 
such disease, injury, aggravation, or death as if such 
condition were service connected.  See 38 C.F.R. § 3.800.

Under the version of 38 U.S.C.A. § 1151 in effect at the time 
that the veteran filed his claim, the United States Court of 
Appeals for the Federal Circuit has held that the statutory 
language does not require that the alleged injures were 
caused by actions of the VA but, instead, encompasses events 
that occur during a stay at a hospital.  See Jackson v. 
Nicholson, 433 F.3d 822 (Fed. Cir. 2005).  

Decisions of the Social Security Administration, while 
relevant, are not controlling with respect to VA 
determinations.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

The relevant medical evidence consists of VA and non-VA 
reports, dated between 1990 and 2006.  The Board will 
summarize this evidence as follows, with particular attention 
to the evidence dated shortly after the September 1990 
operation in issue, as well as the veteran's argument that 
his condition was aggravated by bone or disc fragments that 
were either were caused by, or not removed during, his 
September 1990 operation: VA progress notes and hospital 
reports, dated in 1990 (prior to the September 21, 1990 
surgery), show that the veteran sought treatment for low back 
pain, and that he was noted to have DJD (degenerative joint 
disease) of the lumbar spine, and a HNP (herniated nucleus 
pulposus) at L5-S1.  He was also noted to have radiculopathy.  
He was hospitalized for low back pain between April and May 
of 1990, between June and July of 1990, and in August 1990, 
to include consultation for surgical repair of his HNP.  A 
June 1990 electromyography (EMG) test showed a slowing of the 
nerves, i.e., positive findings in the left L5-S1 peraspinal 
area suggestive of left L5-S1 radiculopathy secondary to 
herniated disc.  A magnetic resonance imaging (MRI) study 
also suggested a HNP at L5-S1.  His diagnoses were 
degenerative disc disease, degenerative osteoarthritis, and 
exogenous obesity.  

On September 20, 1990, the veteran was hospitalized for 
surgery.  An operative report, dated September 21, 1990, 
shows that he underwent a hemilaminectomy, with exploration 
of L4-5 nerve roots on left.  The findings noted hypertrophic 
sublaminar bone with an adhesive, inflamed nerve root.  The 
postoperative diagnosis was probable L5-S1 radiculopathy on 
the left.  The report states that hemilaminectomies were 
performed on the left around the vertebral bodies of the L5 
and S1 nerve roots, that the nerve roots were investigated 
and explored to make sure they were free of all encumbering 
adhesions, and that there was no identification of the noted 
disc elements.  The accompanying hospital report states that 
postoperatively, the veteran demonstrated no evidence of 
wound infection or bowel compromise, but that there were some 
mild transient paresthesias in the right medial calf area 
that were 90 percent resolved upon discharge.  An 
accompanying pathology report, for a specimen of bone 
fragments from the spine, contains a diagnosis noting 
multiple bone segments and soft tissue consistent with HNP 
L5-S1.  

The medical evidence dated after the veteran's September 1990 
hospitalization includes a VA MRI report for the lumbar 
spine, dated in October 1990, which contains an impression 
noting postoperative changes at L5-S1 on the left, mild 
residual bulging of that disc, no evidence of recurrent disc 
herniation, and no other significant interval changes.  The 
veteran was admitted to the hospital in October 1990, and 
later that same month until November 1990.   However, these 
admissions were for treatment of alcohol abuse.  

A November 1990 NCV (nerve conduction velocity) test report 
contains a conclusion noting normal nerve conduction studies, 
although the left peroneal motor nerve conduction velocity 
was at the lower limit of normal.  

A note from a VA physician, dated January 9, 1991, states 
that the veteran was still disabled and expected to remain 
disabled for another four to six weeks.  A note (apparently 
from the same VA physician who wrote the January 9, 1991 
note), dated February 21, 1991, states that the veteran was 
still disabled and unable to work for six weeks.  A VA 
progress note, dated February 21, 1991, shows that the 
veteran stated that he was walking all day, and that his 
walking was getting worse.  The note contains findings that 
included a normal gait with no limp and no drop foot, 5/5 
motor strength at the ankles and toes, and 4+/5 strength at 
the extensor hallucis muscle. 

A VA examination report, dated in March 1991, notes that the 
veteran had lumbar spine surgery in September 1990 that 
involved removal of scar tissue, bone spurs, and some 
fragmented tissue.  The report shows that the veteran 
complained of residual back pain with radiation to the left 
buttock and halfway down to the left knee, as well as 
numbness on the tope of the left foot, and three toes.  On 
examination, there was a well-healed 51/2-inch scar over the 
midline of the lower back.  He was able to walk on his heels 
and toes without difficulty.  Forward flexion was to 65 
degrees, and backward extension was to 10 degrees.  The 
diagnoses were postoperative lumbar laminectomy L4-L5 with 
residuals, scoliosis of the lumbar spine, and residual of low 
back pain. 
 
A report from a private physician, Robert T. Makar, M.D, 
dated in December 1991, shows that the veteran complained of 
back pain with numbness radiating down the left leg to the 
great toe.  On examination, he could forward flex to within 
30 to 32 inches of the floor, with poor rotation and painful 
extension.  There was no evidence of muscle weakness or 
wasting.  Dr. Makar indicated that the veteran had "failed 
low back syndrome," and a significant disability resulting 
in an inability to obtain any form of gainful employment, and 
that he was totally disabled.

A VA hospital report, dated in December 1991, shows treatment 
for low back symptoms, with a diagnosis of low back pain.  An 
accompanying computerized tomography (CT) scan report 
contains an impression noting mild bulging at L3-4 on the 
right, mild bulging centrally at L4-5, scar formation on the 
left at L5-S1, status post left hemilaminectomy and 
facetectomy changes  involving L5 and S1, and no evidence of 
disc herniation or spinal stenosis.  

Medical reports, dated between 1992 and 2000, show that the 
veteran received a number of treatments for complaints of low 
back pain.  A report from the Texas Rehabilitation 
Commission, dated in April 1997, states that the veteran had 
a full range of motion in his back, without radicular 
symptoms.  A VA Agent Orange protocol examination report, 
dated in November 1997, notes a normal neurological 
examination.  

The claims files include reports from the VA Medical Center 
(VAMC) in Dallas, Texas, dated between 2000 and 2001.  This 
evidence includes a computerized tomography (CT) scan report, 
dated in August 2000, that notes compression of the left L5 
exiting nerve root consistent with a nine millimeter (mm.) 
retained disc fragment rather than bone, at the left L5-S1 
level, and marked degenerative facet disease on the right at 
L5-S1.  The impression was 9-10 mm. retained disc fragment at 
L5-S1 on the left which appeared to be compressing the 
exiting L5 nerve root, and laminectomies at L4, L5.  A 
neurosurgery consultation report, dated in November 2000, 
shows that it was the physician's conclusion that the veteran 
had severe mechanical back pain and left lower extremity 
radiculopathy, and that there was evidence of a fragment 
beneath the L5 pedicle.  The report notes, "Further surgical 
decompression and removal of fragment would likely further 
destabilize his spine and worsen his back pain."  A specific 
surgical procedure was recommended should surgery be elected.  
Other reports dated in November 2000 note no less than 4-/5 
strength in the lower extremities.  A progress note, dated in 
December 2000, notes that the veteran had a history of a 
laminectomy at L5 along with the removal of the facet 
complexes at L4-5 L5-S1 on the left.  The note states that 
there was evidence of recurrent disc fragment beneath the 
left L5 pedicle, likely with nerve root impingement, and that 
additional surgery was recommended.  However, the note 
indicates that the veteran refused additional surgery.  An 
accompanying MRI report for the lumbar spine contains 
essentially consistent findings, and an impressing noting 
multilevel spondylosis and disc bulge with post-surgical 
changes and "compression of the left L5 nerve root as it 
exits by what may be a retained bony fragment."  

In February 2006, the RO requested a medical opinion.  In 
March 2006, an opinion was received from a VA physician.  The 
physician indicated that he had reviewed the veteran's C-
file, and that he had interviewed and examined the veteran.  
The physician provided a summary of the veteran's relevant 
medical history, noting inter alia the following: the veteran 
stated that prior to his surgery he was in great pain and 
barely ambulatory.  He had a transient improvement in his 
symptoms after his surgery, but by 1991 he again had 
significant back pain and left lower extremity radiculopathy.  
Further evaluation did not reveal any specifically surgically 
amenable abnormalities.  The veteran currently reported 
significant low back symptoms, to include daily low back 
pain, numbness and loss of sensation in his left lower 
extremity, and functional loss.  The SSA determined that he 
was disabled in the early 1990s; the veteran stated that he 
had not worked since 1990.  The report includes findings from 
an examination, to include normal power, tone, bulk and 
symmetry of muscle groups in the lower extremities.  Reflexes 
were 2+ at the knees, 2+ at the right ankle, and 1+ at the 
left ankle.  The veteran had forward flexion to 80 degrees, 
with pain beginning at 60 degrees, and extension to 20 
degrees, with pain beginning at 10 degrees.  The diagnosis 
was degenerative disc disease of the lumbosacral spine, with 
status post left L5-S1 hemilaminectomy and discectomy, with 
postoperative "failed back syndrome," and persistent low 
back pain and signs and symptoms of left S1 radiculopathy.  

Finally, reports from the Social Security Administration 
(SSA), include a June 1992 decision which shows that the SSA 
determined that the veteran was disabled as of February 15, 
1990, and which indicates that its decision was based on a 
finding of a severe lumbosacral disorder.  An SSA decision, 
dated in August 1997, shows that the SSA determined that the 
veteran's disability had ceased as of that month.  The SSA's 
accompanying medical findings show inter alia that the 
veteran had a full range of motion in his spine, and normal 
motor and sensory findings.  The August 1997 decision also 
noted that the veteran's allegations pertaining to severe 
spine symptoms "are not supported by the objective medical 
findings and are not wholly credible."  The SSA affirmed its 
August 1997 decision in February 1998, and May 1999.  The 
veteran appealed, and in August 2001, his appeal was denied.  

The Board finds that the claim must be denied.  Briefly 
stated, the evidence shows that the veteran's September 1990 
surgery involved the removal of scar tissue, bone spurs, and 
some fragmented tissue.  See e.g., September 1990 VA hospital 
reports; March 1991 VA examination report.  VA reports, dated 
in 1990 and 1991 note that there was no evidence of recurrent 
disc herniation.  See e.g., October 1990 VA MRI report; 
December 1991 VA hospital reports.  In December 1991, Dr. 
Makar stated that the veteran had "failed low back 
syndrome," and that he was disabled.  The SSA appears to 
have granted disability benefits based on a low back disorder 
effective February 1990.  However, the SSA determined that 
the veteran was not disabled as of August 1997.  The earliest 
post-surgical evidence of a retained disc fragment is dated 
in August 2000.  See August 2000 VA CT scan report.  This is 
almost ten years after the surgery in issue.  Furthermore, 
the ultimate issue in this case is whether the veteran has an 
injury or aggravation of an injury as a result of VA 
treatment in September 1990 which resulted in an additional 
disability.  See 38 U.S.C.A. § 1151 (1991); 38 C.F.R. § 3.358 
(as in effect prior to October 7, 1997).  This is a medical 
issue, and the Board's decision must therefore have a medical 
basis.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
this case, the claims files do not contain a competent 
opinion linking residuals of a lumbar laminectomy to any VA 
treatment.  In this regard, the only competent opinion is the 
March 2006 VA opinion, in which the physician stated:

My opinion, based upon extensive review 
of the available medical records, is that 
there is n[o] evidence to suggest that 
any additional low back disability was 
caused or aggravated by the surgical 
procedure afforded him by VA in September 
of 1990.  At that time, he clearly had 
symptoms and disability from a spinal 
disc condition, and it is unfortunate 
that the procedure, which was aimed at 
palliation and improvement of his 
condition, was not successful in bringing 
about the desired, planned outcome, but 
it is well known that not all such 
procedures do result in a positive 
outcome.  It is the nature of the disease 
process which caused the disability and 
prompted the procedure/treatment to be 
sometimes intractable to the best efforts 
put forth by medical providers.  It must 
be recognized that lack of a positive 
outcome does not in and of itself imply a 
faulty procedure or surgeon.  "Failed 
back syndrome" is a well recognized and 
not uncommon potential outcome in cases 
of lumbosacral spine procedures.  So, I 
find that his continued low back 
disability, along with the lumbar 
radiculopathy, is in fact a continuation 
of the disease process for which he was 
receiving treatment in 1990, and that 
there is no evidence that he was made 
worse by any aspect of that treatment; in 
fact there is documentation that he 
indeed received benefit, albeit 
transiently, from that surgical 
procedure.

With regard to this opinion, despite the physician's 
statement, "that lack of a positive outcome does not in and 
of itself imply a faulty procedure or surgeon" (fault is not 
an issue in this case), the Board finds that, when read in 
context, the March 2006 physician's opinion is responsive to 
the applicable version of the statute in issue.  See 38 
U.S.C.A. § 1151 (1991); see also Brown v. Gardner, 115 S.Ct. 
552 (1993); Jones v. West, 12 Vet. App. 460, 463 (1999).  
Specifically, the March 2006 VA physician concluded that 
there is no evidence to suggest that any additional low back 
disability was caused or aggravated by the surgical procedure 
afforded him by VA in September of 1990, that his continued 
low back disability, along with the lumbar radiculopathy, is 
in fact a continuation of the disease process for which he 
was receiving treatment in 1990, and that there is no 
evidence that he was made worse by any aspect of that 
treatment.  The physician's opinion was based on a review of 
the veteran's C-file, as well as an examination of the 
veteran, and it is accompanied by a summary of the veteran's 
relevant history and a rationalized explanation.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion); Hampton v. Gober, 10 Vet. App. 
481 483 (1997) (noting that a medical examiner must consider 
the records of prior medical examinations and treatment in 
order to ensure a fully informed opinion); Schroeder v. 
Brown, 6 Vet. App. 220, 225 (1994); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 123 (1991).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that compensation under 38 U.S.C.A. § 1151 is 
not warranted.  The claim is therefore denied.  

The Board has considered the veteran's arguments, to include 
his arguments that VA failed to review CT scans, MRI reports, 
and medical records from the Dallas VAMC, and that VA 
surgeons left disc fragments, bone spurs, or other organic 
material in his spine which resulted in an additional low 
back disability.  However, the appellant, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on this matter.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In this case, the records from the Dallas 
VAMC have been specifically identified and discussed in this 
decision, as has the evidence pertaining to bone spurs, disc 
fragments, and scar tissue, to include the relevant CT scans 
and MRI reports.  No findings dispositive of the claim have 
been identified, and as previously stated, the only competent 
opinion of record is the aforementioned March 2006 VA 
opinion.  That opinion weighs against the claim.  In that 
opinion, the VA physician discussed the veteran's continued 
low back symptoms, to include his failed back syndrome and 
lumbar radiculopathy.  He concluded that the veteran's 
symptoms were a continuation of the disease process for which 
he was receiving treatment in 1990, and that there was no 
evidence that the veteran was made worse by any aspect of 
that treatment.  In summary, the medical evidence is 
insufficient to show that the veteran has an injury or 
aggravation of an injury which resulted in an additional 
disability as a result of his VA treatment in September 1990.  
Hence, the veteran's arguments do not provide a factual 
predicate upon which compensation may be granted, and the 
claim must be denied.  

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in December 2002, and March 2004, 
the RO sent the veteran notice letters (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claim.  The 
RO's letters informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

The Board also notes that the VCAA letters were sent to the 
veteran after the RO's 1998 decision that is the basis for 
this appeal.  However, the RO's 1998 decision was decided 
prior to the enactment of the VCAA.  In such cases, there is 
no error in not providing notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.   Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  
Pelegrini.  

The VCAA letters were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the March 2004 letter was sent, the case 
was readjudicated, and in April 2006 a Supplemental Statement 
of the Case was provided to the appellant.  In summary, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice.  For these reasons, the timing of the VCAA 
notices was not prejudicial.  Id.   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was afforded sufficient notice in 
July 2006.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006).  In any event, no further notice is 
needed as to any disability rating or effective date matters.  
Since the claim has been denied, any question as to the 
disability rating or the appropriate effective date to be 
assigned is rendered moot.  VA is not required, therefore, to 
provide this notice.  Id.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, VA and non-VA 
medical reports, and reports from the Social Security 
Administration.  The veteran has been afforded a VA 
examination for the disability in issue, and a medical 
opinion has been obtained.   The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Compensation for residuals of a lumbar laminectomy under the 
provisions of 38 U.S.C.A. § 1151 is denied.

____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


